Mr. Presiding Justice Baume delivered the opinion of the court. Abstract of the Decision. 1. Vagrancy, § 1*—when information sufficient after verdict. An information charging vagrancy substantially in the language of the statute, held sufficient after verdict, no objection having been interposed below, nor demand for bill of particulars filed. 2. Criminal law, § 416*—when objections to evidence must be made below. Questions relating to the competency of evidence cannot be raised for the first time in a court of review. 3. Vagrancy, § 1*—when evidence sustains conviction. In a prosecution for vagrancy, where the State shows that defendant had no employment and no visible means of support, the facts being peculiarly within his knowledge, in the absence of any credible proof by him of such fact the jury are warranted in finding that he had no lawful means of support.